Citation Nr: 9904637	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1954.  

This matter was last before the Board of Veterans' Appeals 
(Board) in February 1998, on appeal from an October 1989 
rating decision of the Pittsburgh, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In its October 1989 decision, the RO denied a rating above 10 
percent for the appellant's service-connected left shoulder 
disability (arthralgia).  By Hearing Officer decision dated 
in June 1990, a 20 percent rating for the appellant's 
orthopedic disability was assigned.  

The appellant continued to disagree with the rating assigned 
for his left shoulder and the case was forwarded to the Board 
for appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[a claim remains in controversy where less than the maximum 
available benefits are awarded].  In a decision dated June 2, 
1991, the Board denied an increased evaluation above 20 
percent for the appellant's left shoulder disability.  By 
memorandum decision dated in May 1993, the U.S. Court of 
Veterans Appeals (Court) vacated the Board's June 1991 
decision and remanded the case to the Board for further 
readjudication; specifically, the Board was to consider and 
discuss the applicability of 38 C.F.R. §§ 4.40, 4.45 in 
determining whether the appellant was entitled to increased 
compensation for his left shoulder disability.  [redacted].

A decision was issued by the Board in October 1993 which 
again denied the appellant's claim seeking an increased 
rating above 20 percent for his left shoulder disability.  By 
decision dated in September 1995, the Court vacated the 
Board's decision and remanded the case for expeditious 
further proceedings, to include directing the Board to 
". . .  obtain a new medical examination which complies with 
the requirements of [38 C.F.R.] § 4.40."  [redacted].
In January 1996, the Board remanded this case for further 
development.  Following  an orthopedic examination, the case 
was returned to the Board.  By decision dated in February 
1998, the Board denied an increased evaluation for a left 
shoulder disability.  

By order dated August 21, 1998, pursuant to a joint motion 
filed by the Secretary of Veterans Affairs and the appellant, 
the Court vacated and remanded the Board's February 1998 
decision.  

Having reviewed the proceedings before the Court and the 
evidence of record relative to the appellant's left shoulder 
disability, the Board finds that additional development of 
the record is required.  


REMAND

When last before the Court, the parties agreed that the 
appellant had not been afforded a comprehensive medical 
examination in accordance with the Court's September 1995 
remand directive.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In relevant part, the Court had directed VA to:

"[O]btain a new medical examination 
which complies with the requirements of 
[38 C.F.R.] § 4.40, and the medical 
examiner must be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the arm is used 
repeatedly over a period of time . . . 
Because [Diagnostic Code] 5201 provides 
for a rating solely on the basis of loss 
of range of motion, these determinations 
should, if feasible, be 'portray[ed]' (§ 
4.40) in terms of the degree of 
additional range-of motion loss due to 
pain on use or during flare ups."   

[redacted],; see Joint Motion to Remand, dated 
[redacted].


In its September 1995 decision, the Court had further ordered 
that the examiner must:

"Determine whether the left-shoulder 
joint exhibits weakened movement, excess 
fatigability, or incoordination, and such 
inquiry should not be limited to muscles 
or nerves. . . .these determinations 
should, if feasible, be expressed in 
terms of the degree of weakened movement, 
excess fatigability, or incoordination."

[redacted], see Joint Motion to Remand, dated 
[redacted].

It is established that in well-grounded claims, "the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  

In this regard, the Board notes that the appellant last 
underwent a VA orthopedic examination in June 1996.  Because 
the examination is no longer current, in addition to ordering 
specific inquiry into the matters as were directed in the 
Court's September 1995 remand, the appellant will be afforded 
an updated comprehensive VA orthopedic examination.

The Board notes that when the appellant last underwent a VA 
physical examination in June 1996, the examination was deemed 
inadequate by the RO.  The appellant was rescheduled for a 
reexamination in April 1997.  However, the appellant was not 
able to undergo the April 1997 examination because he 
apparently became anxious over the imminent examination.  In 
lieu of the conduct of a reexamination, his claims file was 
analyzed by an orthopedic physician at the servicing VA 
Medical Center.

Based upon his analysis of the claims folder, in particular 
that of the medical evidence of record, the orthopedist 
focused his inquiry upon the question as to whether the 
appellant had "chronic pain" or "chronic pain with 
probable psychogenic imposed frozen shoulder."  The basis 
for the orthopedist's characterization of the critical issue 
in this matter is unknown.  To the extent that adjudicators 
relied upon that characterization as the central basis for 
rating the appellant's disability, such reliance was in 
error.  The evaluation of evidence and the framing of further 
issues that arise from such analyses are matters for 
adjudicative personnel.  See 38 C.F.R. §§ 4.2, 4.6 (1998).   

The issue for consideration in this matter is the degree of 
present disability of the appellant's service-connected left 
shoulder disorder.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Resolution of this issue involves inquiry into three 
primary and specific regulatory provisions:  38 C.F.R. 
§§ 4.40, 4.45, and 4.71a.  As was discussed in the parties' 
joint motion for remand before the Court, specific inquiry 
must also be undertaken with regard to the factors as set 
forth in the foregoing regulations.    

Under 38 C.F.R. § 4.40, the functional loss and anatomical 
damage occasioned by the service-connected disability is to 
be considered.  With regard to functional loss, the factors 
to be considered are potentially the absence of part, or all 
of the necessary bones, joints, and muscles, or associated 
structures; deformity, adhesions, defective innervation or 
other pathology; or "pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion."  (Italics added).  The regulation 
further provides in relevant part that "[a] little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like."  See 
38 C.F.R. § 4.40 (1998). 

Under 38 C.F.R. § 4.45, the severity of a service-connected 
disability of the joints is to be evaluated among other 
factors by abnormalities of movement, "limitation or 
blocking," weakened movement, excess fatigability, 
incoordination, and "pain on movement."  See 38 C.F.R. 
§ 4.45(a)-(f).     

In the adjudication of a well-grounded claim, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  
See 38 C.F.R. § 4.2 ("If a diagnosis is not supported by the 
findings on the examination report of if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.").  It has been held that if the Board is unable 
to comply with its obligation to weigh the evidence due to 
the factual insufficiency of the evidentiary record, the 
Board may "supplement the record by seeking an advisory 
opinion [or] ordering a medical examination."  Allday v. 
Brown,  7 Vet. App. 517, 527 (1995); See Magana v. Brown, 7 
Vet. App. 224, 228 (1994); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When last before the Board, the appellant's claim was denied 
upon the factual finding that the evidence showed that 
"there was no objective evidence of significant shoulder 
pathology," and "a vast majority of the appellant's 
complaints of pain were of a psychogenic versus physiologic 
origin."  See Board of Veterans' Appeals decision dated 
February 19, 1998, page 4.  

Upon further review of the evidence of record, the Board is 
of the opinion that specific inquiry should be undertaken 
with regard to the appellant's subjective complaints of pain.  
The Board notes that during an April 1990 VA examination of 
his shoulder disability, the appellant was diagnosed to have 
frozen shoulder syndrome with a degree of psychogenic 
overlay.  The examiner reported that the appellant's 
restricted shoulder movement was due in part to "voluntary 
guarding."  

During a June 1996 VA examination, the appellant's range of 
left shoulder motion was increased by the examiner, and the 
appellant was diagnosed to have chronic pain of the 
extremity, with a probable psychogenic imposed "frozen" 
shoulder.  The examiner further commented that it was 
"apparent that [the appellant] has attempted to enter into 
the complete disability system."  As noted above, upon 
review of the appellant's claims folder in April 1997, a VA 
orthopedist opined that there was "no objective evidence of 
significant shoulder pathology," but that there was present 
a "substantial documentation of psychiatric problems."  
Although the examiner reported that there was no quantitative 
testing capable of measuring the psychogenic component of the 
appellant's pain in the absence of objective testing, 
assessment of neuropsychiatric symptoms was deferred.  

The medical evidence of record thus reflects that there still 
is a substantial unanswered question as to the severity and 
nature of the appellant's subjectively reported left shoulder 
pain.  To a significant extent, the medical evidence in this 
regard suggests that the appellant's pain may be due to one 
or more unspecified non-service-connected psychiatric 
disorders.  The Board therefore believes that a VA mental 
disorders examination may provide important additional 
information concerning this claim.

Because the medical evidence of record is insufficient to 
provide a basis for an informed appellate decision, this 
matter is REMANDED for the following development:

1.  Through his counsel, the RO should 
first contact the appellant and request 
that he furnish the names, addresses, and 
dates relative to any recent pertinent 
medical treatment that is not evidenced 
by record.  The appellant should execute 
the proper authorization forms for 
release of this information.  Any 
pertinent medical records subsequent or 
additional to those now on file should be 
obtained, if possible, and associated 
with the claims folder.

2.  The appellant should be afforded a 
comprehensive VA mental disorders 
examination.  All appropriate diagnostic 
testing should be conducted.  The claims 
folder and a copy of this remand must be 
made available to the examining physician 
or psychologist for review in conjunction 
with the examination, and the examiner 
should acknowledge its receipt and review 
in any examination report generated as a 
result of this remand.  The examiner is 
requested to ascertain whether the 
appellant has any mental disorder that 
may effect his subjective report of the 
severity of his service-connected left 
shoulder disability,  (e.g., pain 
disorder, hypochondriasis, or other 
disorder).  If so, the examiner is 
requested to express an opinion as to 
what extent the mental disorder may be 
effecting the appellant's report of the 
severity of his service-connected left 
shoulder disability.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
appellant's claims folder.

3.  The appellant should then be afforded 
a comprehensive VA examination by an 
appropriate orthopedic specialist to 
determine the nature and severity of the 
service-connected left shoulder 
disability.    All appropriate 
radiographic and other diagnostic tests 
should be conducted in order to address 
the specific inquiries as stated below.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination, and the examiner should 
acknowledge its receipt and review in any 
examination report generated as a result 
of this remand.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion in degrees, and comment 
on the functional limitations, if any, 
caused by the appellant's service-
connected  disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
questions: 

(a)  Does the service-connected left 
shoulder disability involve only the 
joint structure, or does it also involve 
the muscles and nerves? 
 
(b)  Does the service-connected shoulder 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate. 

(c)  With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left shoulder disability.

The report of the examination should be 
associated with the appellant's claims 
folder.
 
4.  The appellant should be also be 
afforded a comprehensive VA examination 
by rehabilitative medicine physician, or 
a similarly qualified physician, to 
determine if there is a source and 
etiology of the appellant's left shoulder 
pain, independent of his service-
connected arthralgia.  All appropriate 
diagnostic tests should be conducted in 
order to address the specific inquiries 
as stated below.  The claims folder and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination, and the 
examiner should acknowledge its receipt 
and review in any examination report 
generated as a result of this remand.  
The examiner is requested to express an 
opinion as to whether there exists any  
physiological basis for the appellant's 
subjective reports of pain and functional 
impairment resulting from his service-
connected left shoulder disability.  A 
complete rationale for any opinion 
expressed must be provided.
The report of the examination should be 
associated with the appellant's claims 
folder.

5.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If the examination reports do 
not include the requested information, 
the examination should be returned as 
inadequate for rating purposes.  
38 C.F.R. § 4.2 (1998).  

Thereafter, the case should be readjudicated by the RO, with 
application of the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
The RO is also to consider the provisions of 38 C.F.R. 
§ 3.310(a) (1998); and the Court's rulings in Allen v. Brown, 
7 Vet. App. 439, 448 (1995) [when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation]; and 
Johnston v. Brown, 10 Vet. App. 80, 86 (1997) [when 
aggravation of a veteran's service-connected condition is 
proximately due to or the result of a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.310(a) and the 
Allen rule are not applicable].  

The RO is to consider all evidence of record, both that in 
favor of and against the claim in the adjudication of this 
matter.  If there exists "an approximate balance of positive 
and negative evidence regarding the merits" of an issue 
material to the determination of the matter," the appellant 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see 
Grantham v. Brown, 8 Vet. App. 228, 235 (1995); Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994). 

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claims.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).  

No action is required of the appellant until further notice 
is obtained. However, the Board takes this opportunity to 
advise the appellant that the conduct of the measures as are 
directed in this remand is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b) 
(1998).  The appellant's cooperation in reporting for the 
examination is both critical and appreciated.  However, the 
appellant is further advised that his failure to report for 
the examination without good cause may result in the claim 
being considered on the evidence now of record or denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


